Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 2, 8, 9, 10, 11, 12, 16, 19 are amended. Claim 7 is withdrawn. Claims 3, 4, 14, 15, 20 are canceled. New claims 21-30 are added.
Claims 1, 2, 5, 6, 8-13, 16-19, 21-30 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 5/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: correction has been made.
In view of applicant’s amendments, the objection is withdrawn.

Claim Objections
4. (previous objection, withdrawn) Claims 2, 8, 9, 11 were objected to because of informalities.
Applicant contends: the claims have been amended.


5. (new objection) Claim 11 is objected to because of the following informalities:  
Claim 11 recites “…CMV polypeptide comprises an amino acid sequence comprises…”. It appears the claim intends to recite “… CMV polypeptide comprises an amino acid sequence comprising…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
6. (previous rejection, withdrawn) Claims 2, 8, 9, 10, 11, 12, 16, 18, 19 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. (new, necessitated by amendment) Claims 11, 18, 19, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 11, 18, 19, 30 as submitted 7/14/2021.
As to claim 11, it is not clear what “at least 95% SEQ ID NO: 15” means. 
As to claim 30, the claim recites “modified CMV polypeptides, wherein said modified CMV polypeptides comprise the amino acid sequence of SEQ ID NO: 20.”. It is not clear if each of said CMV polypeptides comprises the amino acid sequence of SEQ ID NO: 20, or if collectively the polypeptides comprise SEQ ID NO: 20. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

8. (previous rejection, maintained) Claims 1, 5, 6, 13, 16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 5, 6, 13, 16 of U.S. Patent No. 10556003.
See claim 1, 5, 6, 13, 16 as submitted 7/14/2021.
Applicant contends: the claims have been amended and are not co-extensive in scope with the claims of U.S. Patent 10556003.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

				Response to Arguments
Turning to applicant’s arguments, it is noted the instant claims are examined as to the elected species (including as to eIL-5 antigen).
Even in view of the amendments to claim 1, claims 1, 5, 6, 13, 16 of U.S. Patent No. 10556003 still recite an embodiment that is the same invention as that instantly recited (A composition comprising:(a) a core particle with at least one first attachment site; and (b) at least one antigen with at least one second attachment site, wherein said at least one antigen is an equine Interleukin-5 antigen (eIL-5 antigen),wherein said eIL-5 antigen comprises a protein with the amino acid sequence selected from SEQ ID NO:1 
or a protein with an amino acid sequence of at least 90% amino acid sequence 
identity with SEQ ID NO:1;
first and said at least one second attachment site via at least one non-peptide covalent bond).
	The rejection is maintained for reasons of record.




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9. (previous rejection, maintained as to claims 2, 8-12, 17-19; new, necessitated by amendment as to new claims 21-30) Claims 2, 8-12, 17-19, 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8-12, 17-19 of U.S. Patent No. 10556003.
See claims 2, 8-12, 17-19, 21-30 as submitted 7/14/2021.
Applicant requests that the rejection be held in abeyance.
See the rejection as recited in the previous Office Action.
As to new claims 21-26, it is noted the claims depend on claim 1 reciting “at least 90% amino acid sequence identity with SEQ ID NO: 1”. Thus, new claims 21-26 reciting higher percent identity (at least 92%, at least 95%, the sequence SEQ ID NO: 1) are still considered to read upon “at least 90% amino acid sequence identity with SEQ ID NO: 1”.
As to new claims 27-30, it is noted claim 12 of U.S. Patent No. 10556003 already recites CMV polypeptide comprising an amino acid sequence of SEQ ID NO: 20.
Thus, the rejection is maintained and extended for reasons of record.

Conclusion
	10. No claims are allowed.
11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648